Citation Nr: 1236485	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUE

Entitlement to the payment of nonservice-connected VA pension benefits.



REPRESENTATION

Veteran represented by:	James Brakewood, Jr., Agent



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In June 2011, the Veteran filed claims of service connection for a back disorder, right ear hearing loss, tinnitus and an innocently acquired psychiatric disorder and a claim for a total rating based on individual unemployability (TDIU) by reason of service-connected disability. 

 An August 2011 rating decision denied the claims of service connection for a back disorder and TDIU, but the remaining claims have yet to be adjudicated.  Therefore, the claims of service connection for right ear hearing loss, tinnitus, and an acquired psychiatric disorder are referred to the RO for appropriate action.
 
 	
FINDING OF FACT

The currently demonstrated income is shown to exceed the maximum annual income level for the payment of nonservice-connected VA pension benefits to a Veteran with no dependents.


CONCLUSION OF LAW

As the basic income requirements for the payment of nonservice-connected VA pension benefits are not met, the claim must be denied under the law. 38 U.S.C.A. §§ 101, 1501, 1503, 5107, 1521 (West 2002 & 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). As will be explained below, the claim lacks legal merit. As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 


Merits of the Claim

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 

A Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273. 

Payments of any kind from any source (for example, life insurance proceeds) shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. § 3.271. Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a). Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. 

Effective on December 1, 2007 and December 1, 2008, the MAPRs for a Veteran with no dependents were $11,181 and $ 11,830, respectively. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. 

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). Five percent of the MAPR for the years beginning December 1, 2007 and December 1, 2008 are $559 and $591, respectively. 

In May 2008, the Veteran filed a claim for VA pension benefits.  In an October 2008 rating decision, the RO determined that he was permanently and totally disabled for pension purposes.  

In December 2008, the RO denied the Veteran's claim on the basis that his income exceeded the maximum allowable income for payment of pension in accordance with the statute.  

Specifically, the RO found that the Veteran had an annual household income of $18,927.00, $13,612.00 in Social Security income for himself and $5,256 for his wife.  The Veteran and his wife were also in receipt of an additional $59.00 in annual income.   

In October 2009, the Veteran advised the RO that he was separated from his spouse and did not contribute to her support.  In 2008, the Veteran was noted to receive gross Social Security payments of $1,134 monthly, for an annual income of $13,408.  

In December 2008, the Veteran's Social Security payments were noted to have increased to $1,200 monthly, for an annual income of $14,400 in 2009. He had supplementary medical insurance (SMI) premiums in the amount of $96.50 per month.  
 
According to VA regulations, the Veteran's annual income must be less than $11,181 effective on December 1, 2007, and less than $11,830 effective on December 1, 2008 in order to have received any VA pension benefits. 

Thus, on this record, the Veteran's total countable annual income was above the income limit for payment of any pension benefits. 

No allowable medical expenses have been claimed or shown for either 2008 or 2009.  Absent such deductions, the Veteran's total countable annual income cannot be reduced to any degree.  

Therefore, the claim for the payment of nonservice-connected disability pension benefits must be denied.  As the law is dispositive, the appeal must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran is advised that should his income change in the future or if he should incur significant out-of-pocket medical expenses, he can submit additional evidence and his claim of nonservice-connected pension benefits will be addressed in light of the changed facts or income information. 


ORDER

The claim for the payment of nonservice connected VA pension benefits is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


